Mr. Chief Justice Sharkey
delivered the opinion of the court.
This cause comes into this court by writ of error, and the errors assigned, are. 1st. That there appears to be a verdict of a jury without a showing in the record that the jury was sworn. 3d. That it does not appear that the jury were sworn to try. These two points being fully sustained by the record, are good grounds for reversing the judgment, and it is, therefore, unnecessary to decide on the others. The record does not show that the jury was em-pannelled, sworn, or that the issue was submitted to them for trial.
It is obvious that it was necessary in the first place, that the jury *25should have been regularly sworn and empannelled. It was equally necessary that the issue should have been submitted to them for their finding. If these be essential requisites, then it follows that they must be complied with, and it should so appear on the record.
The judgment must be reversed and a new trial granted.